DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I (claims) and species (ABO blood group B; eliminated Rh antigen, CD47 in claim 4) in the reply filed on 9/30/22 is acknowledged.
Applicant notes (and it is appreciated by the Office) that claims 1-7, 9-12, 15-53, 66-77, 80-119, and 124-127 are readable on the elected invention and species.
Claims 61-65 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/30/22.
NOTE: claims 120-123 directed to a non-elected invention were cancelled in the amendment filed on 9/30/22.
In addition, applicant did not elect a specific Rh- protein antigen as required in the restriction mailed on 6/30/22.  See bottom of page 4.
Upon further consideration the species requirement on page 4 and reduced or eliminated ABO blood group antigen and/or Rh protein antigen and HLA-A, -B, -C and CD47 in claims 8 and 56 and CD47 in claim 59 and claims 13-14 and 78-79 has been withdrawn.
Claims 54, 55, 57, 58, and 60 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 9/30/22.

Claim Objections
Claim 67 is objected to because of the following informalities: HLA-I in item b) should be HLA-II.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-36, 38, 39, 53, 56, and 124-126 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product (mammalian blood cell) found in nature without significantly more.  The claimed invention is directed to a composition of matter, pluripotent cells or cells derived therefrom.  The broadest reasonable interpretation of the claims embrace a blood cell found in a mammal (e.g., human).  This judicial exception is not integrated into a practical application because the reduction or elimination of a protein(s) recite in the claims does not require ‘hand of man’.  There are no agents or compounds recited in the claims that carry out the reduction or elimination of a protein.  Claim 15 recites that the ABO blood group is endogenously type O.  Claim 16 recites that the Rh- blood type is endogenously Rh-.  The cell could read on a cell having reduction or elimination of the proteins due to a genetic disease or disorder or an environmental or chemical stimulus (e.g., radiation) or a blood cell found in a mammal.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitation of the reduction or elimination of additional proteins does not exclude a subject having a genetic mutation or exposed to a chemical stimulus.  The lack of certain antigens could be the result of mutations that occur naturally in the human population.  See Hawksworth et al. (Expo Mol Med 2018, 10: e8454, cited on an IDS).  There are no additional structural elements recited in any of the claims that would distinguish the cells from cells found in nature.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-53, 56, 59, 66-71, 73-78, 80-119, and 124-127 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a modified pluripotent or a cell derived therefrom comprising a nucleic acid that reduces or eliminates ABO blood group antigen that is B and/or reduces or eliminates Rh protein antigen expression, wherein the nucleic acid is from CRISPR technology, interfering RNA technology or “knock in” of a gene using viral or transgene technologies, does not reasonably provide enablement for the cell has reduced or eliminated antigen(s).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
The claimed invention broadly reads on a pluripotent stem cell or a cell derived therefrom, wherein the cell is type O and Rhesus factor negative (Rh-) and has reduced or eliminated ABO blood group B antigen and/or has reduced or eliminated Rh protein antigen.  Several of the dependent claims do recite a structural limitation that would indicate how the antigen or protein antigen is reduced or eliminated.  For example, see claims 37-38.  The claims that do not recite an agent that reduces or eliminate the B antigen or Rh protein are not enabled.  These claims are not enabled because they do not recite a structural limitation that would complete the functional limitation(s) of the claimed composition. 
The applicant contemplates or shows that CRISPR technology, interfering RNA technology or “knock in” of a gene using viral or transgene technologies can be used to make the cells, but the majority of the pending cells do not recite these technologies.  In addition, the breadth of the claimed invention embraces cells found in nature, exposed to a chemical agent, environmental condition, or using an agent selected from a small molecule, antibody, protein, peptide, organic or inorganic molecule.  The genus of modified pluripotent cells or a cell derived therefrom are not enabled and it would take an undue amount of experimentation to extrapolate from the limited teaching in the specification and teaching in the prior art to making the genus of cells.  See Genentech Inc. v. Novo Nordisk A/S (CAFC) 42 USPQ2d 1001 clearly states: "Patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable. See Brenner v. Manson, 383 U.S. 519, 536, 148 USPQ 689, 696 (1966) (stating, in context of the utility requirement, that "a patent is not a hunting license.  It is not a reward for the search, but compensation for its successful conclusion.") Tossing out the mere germ of an idea does not constitute enabling disclosure.  While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention."  Applicant cannot rely on the knowledge of one skilled in the art to supply information on the novel aspects of the claimed invention.  Thus, in view of the reasons set forth above, it would take an undue amount of experimentation for one of skill in the art to practice the full scope of the claimed invention.   

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 82 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 82, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
MPEP 2141 III. Rationales to support rejections under 35 U.S.C. 103 recites, “Prior art is not limited to the references being applied, but includes the understanding of one of ordinary skill in the art.”
MPEP 2141. FACTORS TO CONSIDER IN DETERMINING LEVEL OF ORDINARY SKILL 
The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention. Factors that may be considered in determining the level of ordinary skill in the art may include: (A) “type of problems encountered in the art;” (B) “prior art solutions to those problems;” (C) “rapidity with which innovations are made;” (D) “sophistication of the technology; and” (E) “educational level of active workers in the field. In a given case, every factor may not be present, and one or more factors may predominate.” In re GPAC, 57 F.3d 1573, 1579, 35 USPQ2d 1116, 1121 (Fed. Cir. 1995); Custom Accessories, Inc. v. Jeffrey-Allan Indus., Inc., 807 F.2d 955, 962, 1 USPQ2d 1196, 1201 (Fed. Cir. 1986); Environmental Designs, Ltd. V. Union Oil Co., 713 F.2d 693, 696, 218 USPQ 865, 868 (Fed. Cir. 1983). 
The claimed invention is directed to a product and method of making the product.  There is a reasonable expectation of success for making a modified pluripotent or a cell derived therefrom using CRISPR technology, interfering RNA technology or “knock in” of a gene using viral or transgene technologies.  
The HLA proteins in claims 17-34 and claims 82-105 and the suicide genes listed in claims 40-50 and 109-119 appear to be well known in the prior art.  They are considered a modification to the cell that could be added with a reasonable expectation of success.
Claims 1, 2, 6, 8, 10-16, 51, 53, 66, 73-79, and 124-127 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Nature Communications 6: 7451, pages 1-13, 2015) taken with Kahvejian et al. (US 20190201548).
Kim et al. teach Rh D blood group conversion using transcription activator-like effector nuclease (TALEN).  See pages 1-13.  Group O D-negative blood cells are universal donors in transfusion medicine and methods for converting other blood groups into this universal donor group have been researched (pages 1-2).  Conversion of group A or B cells into O cells has been reported (pages 2 and 8).  The method developed by Kim et al. could be used to use programmable nuclease mediating gene editing for blood group conversion in other blood group systems.  For example, knockout of ABO could lead to the generation of O-blood type cells from A, B, or AB blood-type cells.  “Programmable nuclease-directed double knockout of ABO and RHD in erythroid progenitor cells or hematopoietic stem cells would enable the generation of O Rh D-negative blood, universal donor blood cells (page 9).”
Kim does not specifically teach a modified pluripotent cell or a cell derived therefrom having reduced or eliminated Rh protein antigen expression selected from group listed in instant claim 1.
However, at the time of the effective filing date, Kahvejian et al. teach gene editing and targeted transcriptional modulation for engineering erythroid cells.  See pages 8-10.  The targeted sequence can be an endogenous nucleic acid encoding a polypeptide from a group including a transmembrane protein (e.g., a type I transmembrane protein), a type II transmembrane protein (e.g., CD71 or Kel1), type III transmembrane protein (e.g., CD47), an antigen (e.g., blood group antigen, e.g., an A, B, O, H or Rh antigen).   Page 3 discloses using an exogenous site-specific DNA binding protein (e.g., Cas9, ZFN, TALEN) to produce the cells.  Pages 11-12 provide a definition for the type of cell that could be used in method and would read on the cell type listed in instant claims 6, 53, and 68.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of Kim et al. taken with Kahvejian et al., namely to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to combine the teaching to study the function of these cells in an animal model (e.g., mouse, rat, dog, pig) for universal donor blood cells.  The RH system includes a large number of Rh antigens and Rh incompatibility can cause serious complication in a human.  A person of ordinary skill in the art would been motivated to knock down any of the known Rh protein antigens listed in instant claims because knocking any of them down would result in Rh- cells.  Kim et al. teach that enzyme modification of an ABO gene product on a surface of a blood cell was known in the prior art (page 2).  Since the ABO A1 antigen, A2 antigen and B antigen were known in the prior art, it would have been obvious to a person of ordinary skill in the art to use an enzyme modification method to make the cell in claims 10-12 with a reasonable expectation of success.  It would have been obvious to use cells that endogenously type O or endogenously type Rh- to save time from having to make them using nuclease-mediated knockdown technology.  Kim et al. teach using programmable nuclease-mediated knockdown of ABO that would lead to generation of I blood-type cells from A, B, or AB blood-type cells.  Kahvejian teach making a cell listed in instant claims 6, 53, and 68.
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. taken with Kahvejian as applied to claims 1, 2, 6, 8, 10-16, 51, 53, 66, 73-79, and 124-127 above, and further in view of Yamamoto et al. (Glycobiology Vol. 5, pages 51-58, 1995).
Kim et al. and Kahvejian do not specifically teach disrupting the exon 7 of the ABO gene to make the O type cells.
However, at the time of the effective filing date, the exon 7 of the ABO gene was well known to one of ordinary skill in the art as exemplified by Yamamoto (abstract and pages 55-56).  Most of the coding sequence for ABO gene is in exon 7.  Thus, the expression of the gene would be reduced when exon 7 was disrupted.  The disruption would result in a change for ABO blood group phenotype and would be a source of O-negative cells. 
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of Kim and Kahvejian taken with Yamamoto, namely to arrive at the claimed invention.  Most of the coding sequence is in exon 7 and one of ordinary skill in the art would have been motivated to combine the teaching to use CRISPR/Cas9 technology as taught by Kahvejian to successfully make the human type O cells comprising a disrupted exon 7 of the ABO gene expression.  
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.
Claims 3-5, 17-25, 28-37, 56, 58, 59, 67-70, 80-84, 87-93, and 99-106 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. taken with Kahvejian as applied to claims 1, 2, 6, 8, 10-16, 51, 53, 66, 73-79, and 124-127 above, and further in view of Jaiswal et al. (Cell 2009, 138:271-285) and Cicciarelli et al. (US 8,236,771). 
Kim et al. and Kahvejian do not specifically teach modified pluripotent cell or a cell derived therefrom further comprising reduced HLA-1 and HLA-2 function and increased CD47 function.
However, at the time of the effective filing date, Cicciarelli et al. teach methods for transfecting donor cell populations that have reduced expression of mismatched proteins thereby reducing immunogenicity of the grafted cells in a recipient subject (columns 6-11, 17-30 and 45-48).  The cells can comprise siRNA or antisense oligonucleotides that target a protein selected from the group consisting of an MHC class I, MHC class II, HLA antigens (class I HLA-A, -B, and -C and class II -DR), a co-stimulatory molecule, an immunomodulatory receptor having an activating function for the immune system (columns 6-11).  HLA-DQ and -DR were known in the prior art (columns 1-3).  The negative modulator can target β-microglobulin (B2M).  HLA matching is a crucial procedure for maximizing the compatibility between the donor cells and the recipient.
In addition, Jaiswal teach that CD47 is up-regulated on circulating hematopoietic stem cells to avoid phagocytosis (page 1).  “Thus, CD47 functions as a “Don’t eat me” signal to ensure that autologous cells are not inappropriately phagocytosed (page 2).”
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of Kim and Kahvejian taken with Cicciarelli and Jaiswal, namely to arrive at the claimed invention.  A person of ordinary skill in the art would have been motivated to reduce HLA-1 and HLA-2 function to maximize compatibility between donor cells and recipient.  One of ordinary skill in the art would have been motivated to combine the teaching to use cells having an up-regulation of CD47 function or to provide a transgene encoding CD47 to the cells to reduce phagocytosis of the cells in a subject.  Cicciarelli et al. teach donor cells comprising negative modulators that target B2M.  It would have been obvious to try and knock out a gene encoding B2M to reduce HLA-1 function.  To optimize the compatibility of the donor cells, it would have been obvious to try and reduce the activity of any known HLA gene(s) cited in the claims by knocking out or reducing the gene(s).   
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.
Claims 7 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over as applied to claims Kim, Kahvejian, Cicciarelli and Jaiswal as applied to claims 3-5, 17-25, 28-37, 56, 58-59, 67-70, 80-84, 87-93, and 99-106 (including claims 1, 6, and 51) above, and further in view of Liu et al. (Cell Research 27, 154-157, 2017).
Kim, Kahvejian, Cicciarelli, and Jaiswal do not specifically teach making O- CAR T cells.
However, at the time of the effective filing date, chimeric antigen receptor (CAR) T cell therapy was well known in the prior art for treating hematological cancers as taught by Liu et al.  T cell therapy is limited due it is expensive and time-consuming because it lacks enough T cells with good quality to generate patient-specific CAR T-cells.  Thus, there would be motivation to make universal tumor-specific T cells.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of Kim, Kahvejian, Cicciarelli, and Jaiswal taken with Liu et al., namely to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to combine the teaching to make universal donor cells (O- CAR T cells) for use in treating hematological cancers.  
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.
Claims 71-72 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Kahvejian, Cicciarelli and Jaiswal as applied to claims 3-5, 17-25, 28-37, 56, 58-59, 67-70, 80-84, 87-93, and 99-106 above, and further in view of Yamamoto et al. (Glycobiology Vol. 5, pages 51-58, 1995).
Kim et al., Kahvejian, Cicciarelli, and Jaiswal do not specifically teach disrupting the exon 7 of the ABO gene to make the O type cells.
However, at the time of the effective filing date, the exon 7 of the ABO gene was well known to one of ordinary skill in the art as exemplified by Yamamoto (abstract and pages 55-56).  Most of the coding sequence for ABO gene is in exon 7.  Thus, the expression of the gene would be reduced when exon 7 was disrupted.  The disruption would result in a change for ABO blood group phenotype and would be a source of O-negative cells. 
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of Kim, Kahvejian, Cicciarelli and Jaiswal taken with Yamamoto, namely to arrive at the claimed invention.  Most of the coding sequence is in exon 7 and one of ordinary skill in the art would have been motivated to combine the teaching to use CRISPR/Cas9 technology as taught by Kahvejian to successfully make the human type O cells comprising a disrupted exon 7 of the ABO gene expression.  
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.
Claims 85-86 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Kahvejian, Cicciarelli and Jaiswal as applied to claims 3-5, 17-25, 28-37, 56, 58, 59, 67-70, 80-84, 87-93, and 99-106 above, and further in view of Balshaw et al. (WO2009124404).
Kim, Kahvejian, Cicciarelli and Jaiswal do not specifically teach reducing HLA-II function by reducing the expression of a B2M protein comprising SEQ ID NO: 1.
However, at the time of the effective filing date, SEQ ID NO: 1 was known in the prior art to be a sequence associated with a gene encoding B2M protein.  SEQ ID NO: 6 in ‘404 is 100% identical to SEQ ID NO: 1.  The sequence was used in allograft rejection diagnostic assay.  SEQ ID NO: 1 appears to be the known sequence for a human B2M protein.  Thus, targeting or knocking out a gene encoding the B2M protein would read on a nucleotide sequence encoding a B2M sequence comprising SEQ ID NO: 1.  
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of Kim, Kahvejian, Cicciarelli and Jaiswal taken with ‘404, namely to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to combine the teaching to target the B2M gene encoding SEQ ID NO: 1 to reduce HLA-II function in the cells.  
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.
Claims 26-27 and 94-98 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Kahvejian, Cicciarelli and Jaiswal as applied to claims 3-5, 17-25, 28-37, 56, 58, 59, 67-70, 80-93, and 99-106 above, and further in view of Bennett et al. (WO2003050247).
Kim, Kahvejian, Cicciarelli and Jaiswal do not specifically teach reducing HLA-II function by reducing the expression of a CIITA protein.
However, at the time of the effective filing date, Bennett teach antisense modulation of class II transactivator expression (pages 1-5 and 80-91).  The modulation of the sequence would reduce the MHC class II function and can be used in a donor cell.  Example 15 on pages 81-85 contain a sequence that is 100% identical to SEQ ID NO: 2.  The sequence is a MHC class II transactivator sequence.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of Kim, Kahvejian, Cicciarelli and Jaiswal taken with Bennett, namely to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to combine the teaching to target the CIITA gene encoding SEQ ID NO: 2 to reduce HLA-II function in the cells.  Since Kahvejian teaches CRISPR-Cas9 can be used to successfully reduce expression of a target sequence in a cell, it would have been a simple substitution for one of ordinary skill in the art to use CRISPR technology instead of antisense technology with a reasonable expectation of success.  
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.
Claims 40-46 and 109-115 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Kahvejian, Cicciarelli and Jaiswal as applied to claims 3-5, 17-25, 28-37, 56, 58, 59, 67-70, 80-93, and 99-106 above, and further in view of Mayer-Kuckuk et al. (US 20040053836, cited on an IDS).
The cited prior art in a prior 103 rejection does not specifically teach to make the cells further comprise a suicide gene.
However, at the time of the effective filing date, SEQ ID NO: 4 and 5 directed suicide proteins were known to one of ordinary skill in the art as exemplified by Mayer-Kuckuk (pages 2, 17-19, 47 and 51-54 and SEQ ID NOs: 6 and 7).  Mayer-Kuckuk teach using these sequences in cells to trigger the cells to die upon exposure to a substance (ganciclovir or 5-fluorocytosine (5-FU)).
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of Kim, Kahvejian, Cicciarelli and Jaiswal taken with Mayer-Kuckuk, namely to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to combine the teaching to use any known suicide gene (including sequences encoding either SEQ ID NO: 4 or 5) in the cell exposed to ganciclovir or 5-FU since they are considered functional equivalents for killing targeted cells.  
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.

Claims 47-50 and 116-119 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Kahvejian, Cicciarelli and Jaiswal as applied to claims 3-5, 17-25, 28-37, 56, 58, 59, 67-70, 80-93, and 99-106 above, and further in view of Brenner (US 20110286980).
The prior art of record do not specifically teach to make the cells further comprise a suicide gene encoding an inducible caspase protein and a trigger that is a specific chemical inducer of dimerization (CID).
However, at the time of the effective filing date, SEQ ID NO: 6 is directed a suicide protein was known to one of ordinary skill in the art as exemplified by Brenner (See pages 2 and 66-67 and SEQ ID NO: 9).  Brenner teach using the sequence in cells to trigger the cells to die upon exposure to a substance.  Brenner teaches using AP1903 in the method (paragraphs 17 and 153-158).
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of Kim, Kahvejian, Cicciarelli and Jaiswal taken with Brenner, namely to arrive at the claimed invention.  Brenner teaching using a suicide gene encoding SEQ ID NO: 6 to selectively kill donor cells.  Brenner teaches AP1903.  
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 9, 15-37, 40-50, 66-71, 76-77, 80-84, 87-95, 99-106, 109-119, and 124-127 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,162,079 (NOTE: the issued U.S. patent lists an inventor and does not appear to be cited on a PTO-1449 or made of record by the inventors).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘079 recite similar subject matter to the pending claims.  The claims of ‘079 recite an ABO blood group O and a Rhesus Factor (Rh) blood type negative (-) induced pluripotent cell comprising reduced endogenous HLA-I and HLA-II function and an increased expression of CD47.  The claims of ‘079 further recite that the cell can further comprise a suicide gene (HSV-tk, EC-CD, CID) that is activated by a trigger that causes said cell to die.  In addition, the claims of ‘079 further comprises a cell comprising reduced ABO blood group B protein expression; the ABO blood group is endogenously type O or Rh- and the type O is a result from a disruption in human exon 7 of the ABO gene.  The claims of ‘079 also recite wherein said HLA-I function is reduced by knockdown of β-2 microglobulin, HLA-A, HLA-B, or HLA-C genes or HLA-II function is reduced by knockdown of CIITA, HLA-DP, HLA-DR, or HLA-DQ genes.
Claim 1, 3, and 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 8, 17, 35, 40, 51, 61, 63, 66-67, 80, 83, 106, 109, 120 and 124 of copending Application No. 17/607,841 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims from ‘841 are directed to similar modified pluripotent cell or a cell derived therefrom as recited in the instant clams.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 3, and 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 137-161 of copending Application No. 17/504,502 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims from ‘841 are directed to similar modified pluripotent cell or a cell derived therefrom as recited in the instant clams.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant is advised that should claim 124 be found allowable, claim 125 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Conclusion
The art made of record on an IDS and not relied upon is considered pertinent to applicant's disclosure.  WO2018132783 disclose or make obvious claimed subject matter, however, the inventors and assignee are the same as the inventors listed in the application and the publication date (7/19/18) is within one year from the effective filing date (5/31/19) of the instant application.  Absence evidence to the contrary and in view of 102(b)(1) and (2), the reference is excluded from 102(a)(1) and (2) rejections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635